Exhibit 10.3

[regions-logo.jpg]

  September 10, 2007

[Name]
[address]

  Re: Change in Control Agreement

Dear [Name]:

         This is your new CHANGE IN CONTROL AGREEMENT (the “Agreement”) with
Regions Financial Corporation (the “Company”).

1.

Purpose, Effectiveness and Interpretation.


 

     (a)  Purpose. This Company desires to provide you with protection if there
is a future Change in Control of the Company. You should review this Agreement
carefully for the terms and conditions that will apply.


 

     (b)  Interpretation. Some of terms used in this Agreement are defined in
the attached Annex, which also includes some of the general provisions that
govern this Agreement. The Annex is a part of this Agreement, and you should
refer to the Annex as you review the rest of this Agreement.


 

     (c)  Effectiveness. If you agree to the terms and conditions of this
Agreement, please execute and return a copy of this Agreement to the Executive
Compensation Department of Regions. This Agreement will become effective on
execution by both you and the Company.


  -2-



2.

Termination of AmSouth Agreement, Retention Grant and SERP Enhancement


         If this Agreement becomes effective, each of the following will occur:

 

     (a)  Termination of AmSouth Agreement. Your existing employment agreement,
dated [date] between you and AmSouth Bancorporation will be terminated (your
“Prior Agreement”). Neither you nor the Company or any of its affiliates (as
constituted from time to time, the “Group”) shall have any obligation or
liability of any kind under the Prior Agreement. By signing this Agreement, you
are electing to forgo any payments and benefits you may otherwise be eligible to
receive under the Prior Agreement.


 

     (b)  Retention Grant. In consideration of your commitments as outlined
above, the Company will grant you an award of [number] restricted stock units of
the Company on a date as determined by the Compensation Committee of the Board
after your acceptance of this Agreement. These restricted stock units will be
substantially on the terms of the form of restricted stock unit award agreement
attached to this Agreement (the “Award Agreement”).


 

     (c)   SERP Enhancement. As additional consideration for your commitments as
outlined above, your minimum benefit under the AmSouth Bancorporation
Supplemental Retirement Plan shall equal the Enhanced Benefit you would have
been eligible to receive under Section 3.01 of the Plan if you had terminated
employment under the Prior Agreement on November 4, 2008. In addition, your
interest in the Enhanced Benefit will be fully vested regardless of the age at
which you retire.


3.  

Term of this Agreement


        The term of this Agreement will begin on the date it becomes effective
and will continue until December 31, 2009. On December 31, 2009, and on each
December 31 after that, the term of this Agreement will be automatically
extended for one additional year unless (1) a Change in Control occurs or (2)
the Company gives you 60 days prior written notice of the intention to not
extend this Agreement;

  -3-



provided, however, that the Company may not provide you with a notice of
non-extension within one year following the occurrence of a Potential Change in
Control or while a Potential Change in Control is pending.

4.

Terms of Employment Following Change in Control


        If a Change in Control occurs during the term of this Agreement, a
“Protected Employment Period” will begin and the following employment terms will
be effective. Your Protected Employment Period will end on the second
anniversary of the Change in Control or your separation of service from the
Company if earlier.

 

     (a)  Compensation and Benefits.


 

     (1)   Annual Base Salary. During the Protected Employment Period, you will
be entitled to receive annual base salary at a rate that is at least equal to
the rate of your annual base salary as in effect immediately before the Change
in Control.


 

     (2)   Annual Bonus Opportunity. During the Protected Employment Period, you
will be entitled to have an annual bonus opportunity that is at least materially
equivalent to your annual bonus opportunity in effect for the year during which
the Change in Control occurred.


 

     (3)   Long-Term Incentive Opportunity. During the Protected Employment
Period, you will be entitled to participate in long term incentive plans,
practices, policies and programs applicable generally to other peer executives
of the Company and be entitled to receive periodic grants under such plans,
practices, policies and programs that are no less than market-competitive for
the position you held with the Company immediately before the Change in Control
as reasonably determined by the Company (on the same basis as such determination
is made for other peer executives of the Company).


 

     (4)   Employee Benefit Plans. During the Protected Employment Period, you
will be entitled to participate in employee benefit plans, programs and
arrangements (including tax-qualified and non-qualified


  -4-



 

pension, retirement savings, health and other welfare benefit plans) that, in
the aggregate, are at least substantially similar to the Company employee
benefit plans, programs and arrangements that you were eligible to participate
in immediately before the Change in Control. However, nothing in this Section
4(a)(4) will entitle you to any particular type of employee benefit or limit in
any way the Company’s or the Surviving Company’s ability to establish, amend or
terminate any employee benefit plan, program or arrangement.


 

     (b)  Employment at Will. Notwithstanding that a Protected Employment Period
may occur, you and the Company acknowledge that your employment with the Company
is “at will” and may be terminated by you or by the Company at any time and for
any reason, either before or after a Change in Control occurs.


5.  

Severance Protection


 

     (a)  Important Definitions. This Section 5 uses the following defined
terms:


 

     (1)  “Cause” means the occurrence of one or more of the following:


 

     (A)  your willful and continued failure to substantially perform your
reasonably assigned duties with the Company or any of its affiliates (other than
any such failure resulting from incapacity due to physical or mental illness),
which failure continues for a period of at least 30 days after a written demand
for substantial performance, signed by a duly authorized officer of the Company,
has been delivered to you specifying the manner in which you have failed
substantially to perform;


 

     (B)  your breach of fiduciary duty involving personal profit, your
commission of a felony or a crime involving fraud or moral turpitude, or your
material breach of any provision of this Agreement;


 

     (C)  your willfully engaging in illegal conduct or gross


  -5-



 

misconduct that is materially injurious to the Company;


 

     (D)  your willfully impeding, endeavoring to influence, obstruct or impede
or failing to materially cooperate with an investigation authorized by the
Board, a self-regulatory organization empowered with self-regulatory
responsibilities under federal securities or state laws or any substantially
equivalent foreign statute or regulation or a governmental department or agency;
or


 

     (E)  your disqualification or bar by any governmental or self-regulatory
authority from carrying out the duties and responsibilities of your position
with the Group or your loss of any governmental or self-regulatory license that
is reasonably necessary for you to perform your responsibilities to the Group.


  Notwithstanding the foregoing, no termination of your employment shall be for
Cause until (i) there shall have been delivered to you a notice of termination,
and (ii) within 15 days thereafter, you shall have been provided an opportunity
to be heard in person by a review panel appointed by the Compensation Committee
of the Board. For purposes of determining whether an event constituting Cause
has occurred, no act or failure to act, on your part, shall be considered
“willful” unless it is done, or omitted to be done, by you in bad faith or
without reasonable belief that your action or omission was legal, proper, and in
the best interests of the Company. Any act, or failure to act, based upon
authority and directives given pursuant to a resolution duly adopted by the
Board or upon the instructions of a senior officer of the Company or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by you in good faith and in the best interests of the
Company. Notwithstanding anything set forth in the Agreement to the contrary, no
failure to perform by you after a notice of termination is given by you to the
Company shall constitute Cause for the purposes of this Agreement.


 

     (2)  “Good Reason” means the occurrence of one or more of the


  -6-



 

following:


 

     (A)  an adverse change in your responsibilities as in effect immediately
before the Change in Control other than any change that is immaterial. For the
avoidance of doubt, a change in your title, lines of reporting, or internal job
classification will not in and of itself, result in Good Reason;


 

     (B)  a material diminution in the budget over which you retain authority as
compared with the budget over which you had control immediately before the
Change in Control;


 

     (C)  a material breach of the compensation provisions of Section 4(a) of
this Agreement ; or


 

     (D)  the Company requiring you to be based at any location that is more
than 50 miles from your regular place of employment immediately before the
Change in Control.


  Notwithstanding the foregoing, no termination of your employment shall be for
Good Reason unless you give the Company written notice within 90 days of your
obtaining knowledge of circumstances giving rise to Good Reason (describing in
reasonable detail the circumstances and the Good Reason event that has occurred)
and the Company does not remedy these circumstances within 30 days of receipt of
your notice. In addition, an event will not give rise to Good Reason if it is
made with your express written consent.


 

     (b)  Severance For Certain Terminations During the Protected Employment
Period. If (i) your employment with the Company is terminated during the
Protected Employment Period and (ii) the termination is either by the Company
without Cause or by you for Good Reason, then:


 

     (1)  The Company will pay you (A) your annual base salary as pro-rated
through the termination date, to the extent not already paid, (B) reimbursement
(in accordance with the Company’s expense


  -7-



 

reimbursement policy) for reasonable and necessary business expenses incurred by
you on behalf of the Company before the termination date, (C) your accrued and
unused vacation pay (in accordance with the Company’s vacation policy) to the
extent not already paid, and (D) bonuses and incentive compensation to which you
are entitled under the terms of applicable bonus or incentive plans or awards
maintained by the Company (together, your “Accrued Compensation”). In addition,
the Company will pay or provide you, to the extent not already paid or provided,
any amounts or benefits required to be paid or provided or which you are
eligible to receive under any plan, program, policy or practice or other
contract or agreement of the Group through the termination date (your “Accrued
Other Benefits”).


 

     (2)  The Company will pay severance of three times the sum of your Base
Salary and Bonus Amount. For purposes of this Agreement, “Base Salary” means the
greater of your annual base salary at the rate in effect immediately before a
Change in Control and your annual base salary at the rate in effect as of your
termination date, in each case, determined without regard to any deferred
compensation elections made by you. For purposes of this Agreement, “Bonus
Amount” means the greater of (A) the average annual cash bonus paid or payable
to you by the Company for the three full fiscal year period ending immediately
before the occurrence of a Change in Control, and (B) your target annual cash
bonus for the fiscal year of termination (in each case determined without regard
to any deferred compensation elections made by you).


 

     (3)  To the extent not included in your Accrued Compensation, the Company
will pay you a pro-rata bonus amount for the year of termination, based on your
Bonus Amount.


 

     (4)  In addition, for three years after termination of your employment, the
Company will continue your medical and dental coverage (and coverage for your
eligible dependents) at a level at least equal to the level that such benefits
would have been provided to you in accordance with


  -8-



 

the Company’s employee benefit plans if your employment had not terminated;
provided that the Company shall cease to provide such coverage if you obtain
alternate employment and are eligible for substantially comparable group medical
coverage with such employer. Notwithstanding the foregoing, for purposes of
determining your eligibility for retiree medical benefits pursuant to any plan,
program or arrangement maintained by the Company (but not for purposes of
determining the time of commencement of any such benefits), you shall be deemed
to have remained employed by the Company until three years after your
termination date.


 

     (5)  For purposes of vesting and eligibility under the AmSouth
Bancorporation Retirement Plan and the AmSouth Bancorporation Supplemental
Executive Retirement Plan, you will be credited with the additional years (or
partial years) of age and service with the Company that you would have accrued
if you had remained employed by the Company through the second anniversary of
the Change in Control.


 

     (6)  The Company shall also provide you with reasonable outplacement
services for the period through the last day of the second calendar year
following the calendar year during which your termination of employment
occurred.


 

     (c)  For Certain Termination Following a Potential Change in Control. If
during the term of this Agreement, (i) a Potential Change in Control has
occurred, (ii) your employment with the Company is terminated while the
Potential Change in Control is pending either by the Company without Cause or by
you for Good Reason and (iii) the termination of your employment (or the
circumstances giving rise to Good Reason) was at the request of a third party
who has taken steps reasonably calculated to effect a Change in Control or
otherwise arose in connection with or anticipation of a Change in Control, then
the Company will make the same payments and provide the same benefits set forth
in Section 5(b) (substituting “Potential Change in Control” for all references
to “Change in Control” in that Section).


  -9-



 

     (d)  Other Terminations. If the term of this Agreement expires before a
Change in Control and before termination of your employment with the Company or
if your employment with the Company terminates other than as contemplated under
Section 5(a) or (b), this Agreement will automatically terminate and there will
be no obligation or liability of any kind under this Agreement.


6.

Terms and Conditions to Your Severance Protection


 

     (a)  Form and Time of Payment. The cash amounts provided for in Section 5
above shall be paid in a single lump sum payment on the regularly scheduled
payroll day immediately following the 30th day after your termination date (but
in no event later than March 15th following the calendar year in which occurs
the later of the time the legally binding right to the payment arises or the
time such right first ceases to be subject to a substantial risk of forfeiture).
It is intended that these payments constitute short-term deferred compensation
within the meaning of the applicable Treasury regulations pursuant to Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding the preceding two sentences, (A) if you are a “specified
employee” at the time you separate from service with Company and any payment or
benefit under Section 5 is determined to constitute non-qualified deferred
compensation, such payment shall be made or such benefit shall be provided on
the date that is six months after your separation from service with the Company,
all as determined in accordance with Section 409A of the Code, and (B) if you
separate from service with the Company on or before December 31, 2007, any
amount that you are entitled to receive under this Agreement will be paid to you
at the times contemplated under the Prior Agreement (as determined by the
Company in accordance with Section 409A of the Code).


 

     (b)  Condition. The Company’s obligation to pay or provide the payments and
benefits described in Sections 5(b)(2) through (6) shall be contingent upon your
signing (and failing to revoke during any applicable revocation period), within
55 days following termination of your employment, a general release of


  -10-



 

claims in favor of the Company and its affiliates.


 

     (c)  Exclusive Severance Benefit. The severance pay provided for in Section
5 shall be in lieu of any other severance pay to which you may otherwise be
eligible to receive under any severance policy, plan, agreement or arrangement
maintained by the Company or any of its affiliates from time to time. Your
entitlement to any other benefits (other than additional severance pay) shall be
determined in accordance with the Company’s employee benefit plans and other
applicable programs and practices then in effect.


7.

Effect of Change in Control Excise Tax.


 

     (a)  General. This Section 7 will apply to all Payments, including any
Payments you receive in respect of the merger of the Company and AmSouth
Bancorporation. In the event of a determination that any Payments are subject to
the Excise Tax, the Company shall pay to you an amount, within 30 days of the
determination of the amount (but in any event no later than by the end of your
taxable year next following the taxable year in which the Excise Tax is
remitted), which, on an after-tax basis (including federal income and excise
taxes, and state and local income taxes) equals the Excise Tax. However, if the
total Payments do not exceed 110% of the Excise Limit, the total Payments will
be reduced to the Excise Limit. For purposes of this Section 7, you shall be
deemed to pay federal, state and local income taxes at the highest marginal rate
of taxation for the calendar year in which the gross up payment is to be made,
taking into account the maximum reduction in federal income taxes which could be
obtained from deduction of state and local income taxes.


 

     (b)  Determinations. All determinations required to be made under this
Section 7, including as to any underlying assumptions, will be made by the
Accounting Firm. If your Payments are reduced to the Excise Limit, the
Accounting Firm will provide you with a written opinion, in form and substance
reasonably satisfactory to you, that (1) you are not required to pay any Excise
Tax and (2) your not reporting any Excise Tax on your applicable federal income
tax return will not result in the imposition of a negligence or similar penalty.
The Company will bear all fees and expenses of the


  -11-



 

Accounting Firm, including any costs of retaining experts. Determinations by the
Accounting Firm in accordance with this Section 7(b) will be binding other than
as provided in Section 7(c).


 

     (c)  Overpayment and Underpayment. As a result of uncertainty and
complexities in applying Section 4999 of the Code, it is possible that there may
be an Overpayment or an Underpayment. If the Accounting Firm, the Company (which
includes the position taken by the Company or the Group on its federal income
tax return), the Internal Revenue Service, or a court determines that there has
been an Underpayment, the Company will pay you the Underpayment within 10 days
of determination (but in any event no later than by the end of your taxable year
next following the taxable year in which the Underpayment is remitted), together
with interest at the applicable federal rate (as defined in Section 1274(d) of
the Code) for the term of the Underpayment. If a final determination of a court
or an Internal Revenue Service proceeding (that has been finally and
conclusively resolved) establishes that there has been an Overpayment, the
Overpayment will be deemed for all purposes to be a loan to you that was made on
the date you received the Overpayment. You agree to repay the Overpayment on
demand.


8.

Fees and Expenses; Governing Law.


 

     (a)  Fees and Expenses. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses reasonably incurred by you as a
result of any contest by the Company, you or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee thereof. Reimbursement of your fees and expenses shall be made within
30 days of the date you submit a request for reimbursement, but in no event
shall any such amount be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such fees and expenses.
However, the Company shall not be liable for any such fees or expenses if a
court determines that the position taken by you with respect to such contest is
an unreasonable position or is frivolous. In the event the determination
described in the preceding sentence is made, you shall promptly repay to the


  -12-



 

Company any reimbursement of fees and expenses that you received from the
Company before the date of such determination, together with interest at the
applicable federal rate (as defined in Section 1274(d) of the Code). The amount
of reimbursement for fees and expenses for which you may be reimbursed during a
calendar year shall not affect the amount of fees and expenses for which you are
eligible for reimbursement in any other calendar year. Your right to
reimbursement for fees and expenses is not subject to liquidation or exchange
for another benefit.


 

     (b)  Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Alabama applicable to contracts made and
to be performed entirely within that state.


 

     (c)  Waiver of Jury Trial. To the extent permitted by law, you and the
Company waive any and all rights to a jury trial with respect to any Employment
Matter.


 

     (d)  Jurisdiction and Choice of Forum. You and the Company irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
Birmingham, Alabama over any contest related to this Agreement, your employment
or termination of your employment. This includes any action or proceeding to
compel arbitration or to enforce an arbitration award. Both you and the Company
(1) acknowledge that the forum stated in this Section 8(d) has a reasonable
relation to this Agreement and to the relationship between you and the Company
and that the submission to the forum will apply even if the forum chooses to
apply non-forum law, (2) waive, to the extent permitted by law, any objection to
personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 8(d) in the forum stated in this Section, (3) agree not
to commence any such action or proceeding in any forum other than the forum
stated in this Section 8(d), and (4) agree that, to the extent permitted by law,
a final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Company. However, nothing in
this Agreement precludes you or the Company from bringing any action or
proceeding in any


  -13-



 

court for the purpose of enforcing the provisions of this Section 8(d).


 

     (e)  Counterparts. This Agreement may be executed in counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.


         If you agree to the terms and conditions of this Agreement, please
execute and return a copy of this Agreement to the Executive Compensation
Department of the Company. This Agreement will then be reviewed by the Company’s
Compensation Committee.

   REGIONS FINANCIAL CORPORATION


   By:      

--------------------------------------------------------------------------------

   Name:
Title:
   Date:      

--------------------------------------------------------------------------------


AGREED AND ACKNOWLEDGED:


--------------------------------------------------------------------------------

[Name]       Date:

--------------------------------------------------------------------------------

  Annex to Change In Control Agreement
of [NAME]

Some of the terms used in the attached Agreement are defined in this Annex,
which also includes some of the general provisions that govern the Agreement.
This Annex is a part of this Agreement, and you should refer to this Annex as
you review the Agreement.


1. DEFINITIONS.

        For purposes of the Change in Control Agreement, the following terms
have the meanings indicated:

  Terms Relating to Change in Control:


           “Change in Control” means any of the following events:


 

     (1)  the acquisition by any “Person” (as the term “person” is used for the
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
the combined voting power of the then-outstanding securities of the Company
entitled to vote in the election of directors (the “Voting Securities”); or


 

     (2)  individuals (the “Incumbent Directors”) who, as of the date hereof,
constitute the Board of Directors of the Company (the “Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election, was approved by a vote of at least two-thirds of the
Incumbent Directors who are then on the Board (either by specific vote or by
approval, without prior written notice to the Board objecting to the nomination,
of a proxy statement in which the individual was named as nominee) shall be an
Incumbent Director, unless such individual is initially elected or nominated as
a director of the Company as a result of an actual or threatened election
contest with


[Name] -2-



 

respect to the election or removal of directors (“Election Contest”) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest; or


 

     (3)  consummation of a merger, consolidation, reorganization, statutory
share exchange, or similar form of corporate transaction involving the Company
or involving the issuance of shares by the Company, the sale or other
disposition (including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Company’s assets or deposits,
or the acquisition of assets or stock of another entity by the Company (each a
“Business Combination”), unless such Business Combination is a “Non-Control
Transaction.” A “Non-Control Transaction” is a Business Combination immediately
following which the following conditions are met:


 

     (A)  the stockholders of the Company immediately before such Business
Combination own, directly or indirectly, more than 55% of the combined voting
power of the then-outstanding voting securities entitled to vote in the election
of directors (or similar officials in the case of a non-corporation) of the
entity resulting from such Business Combination (including, without limitation,
an entity that as a result of such Business Combination owns the Company or all
of substantially all of the Company’s assets, stock or ownership units either
directly or through one or more subsidiaries) (the “Surviving Corporation”) in
substantially the same proportion as their ownership of the Company Voting
Securities immediately before such Business Combination;


 

     (B)  at least a majority of the members of the board of directors of the
Surviving Corporation were Incumbent Directors at the time of


[Name] -3-



 

the Board’s approval of the execution of the initial Business Combination
agreement; and


 

     (C)  no person other than (i) the Company or any of its subsidiaries, (ii)
the Surviving Corporation or its ultimate parent corporation, or (iii) any
employee benefit plan (or related trust) sponsored or maintained by the Company
immediately before such Business Combination beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the Surviving
Corporation’s then-outstanding voting securities entitled to vote in the
election of directors; or


 

     (4)  Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.


  Notwithstanding the foregoing and anything in the Agreement to the contrary, a
Change in Control shall not be deemed to occur solely because any Person (the
“Subject Person”) acquired Beneficial Ownership of more than the permitted
amount of the outstanding Voting Securities as a result of the acquisition of
Voting Securities by the Company which, by reducing the number of Voting
Securities outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Person, provided that if a Change in Control would occur
(but for the operation of this sentence) and after such acquisition of Voting
Securities by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities, then a Change in Control shall occur.


           “Potential Change in Control” means the occurrence of any one of the
following:


 

     (1)  the Company enters into a definitive written agreement, the
consummation of which would result in the occurrence of a Change in Control; or


[Name] -4-



 

     (2)  the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.


  A Potential Change in Control shall cease occurring (A) in the case of (1)
above, when the Change in Control occurs or the relevant agreement terminates
and (B) in the case of (2) above, when the Board so determines by resolution.


           Terms Relating to Excise Tax


          “Accounting Firm” means any independent, nationally recognized public
accounting firm that (1) the Company selects before a Change in Control or (2)
that is reasonably acceptable to you and selected by the surviving company after
a Change in Control.


          “Excise Limit” means the greatest amount of Payments that could be
made to you without giving rise to Excise Tax.


          “Excise Tax” means the excise tax imposed by Section 4999 of the Code
and any related interest or penalties incurred by you.


          “Payment” means any payment made or benefit provided, including any
awards and distributions, to you or for your benefit (i) by the Group, whether
or not pursuant to this Agreement, or (ii) by any other entity in connection
with a change in the ownership or effective control of any member of the Group
or a change in the ownership of a substantial portion of the assets of the
Group.


          “Overpayment” means any Payment that is above the amount provided in
Section 7(a) of the Agreement.


          “Underpayment” means any Payment that is not made, consistent with the
determination of the Accounting Firm or the Company pursuant to Section 7(d) of
Agreement, but that should have been made pursuant to the correct application of
Section 7(a) of the Agreement.


[Name] -5-




2. EFFECT ON OTHER AGREEMENTS.

 

     (a)  Prior Employment Agreements and Severance Rights. This Agreement will
supersede the Prior Agreement and any earlier change in control severance or
similar rights you may have with any member of the Group.


 

     (b)  Effect on Other Agreements; Entire Agreement. This Agreement is the
entire agreement between you and the Company with respect to the benefits
contemplated by this Agreement and supersedes any earlier agreement, written or
oral, with respect to the subject matter of this Agreement. In entering into
this Agreement, no party has relied on or made any representation, warranty,
inducement, promise or understanding that is not in this Agreement.



3. SUCCESSORS.

 

     (a)  Assignment by You. You may not assign this Agreement without the
Company’s consent. Also, except as required by law, your right to receive
payments or benefits under this Agreement may not be subject to execution,
attachment, levy or similar process. Any attempt to effect any of the preceding
in violation of this Section 3(a), whether voluntary or involuntary, will be
void.


 

     (c)  Assumption by any Surviving Company. Before the effectiveness of any
Business Combination, the Company will cause (i) the Surviving Company to
unconditionally assume this Agreement in writing and (ii) a copy of the
assumption to be provided to you. After the Business Combination, the Surviving
Company will be treated for all purposes as the Company under this Agreement.



4. GENERAL PROVISIONS.

 

     (a)  Construction. (i) References to the following terms have the meanings
stated:


          1.   To Sections are to sections of this Agreement unless otherwise
stated.


[Name] -6-



        2.   To any contract (including this Agreement) are to the contract as
amended, modified, supplemented or replaced from time to time.


        3.   To any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section.


        4.   To any governmental authority include any successor to the
governmental authority.


        5.   To any plan include any programs, practices and policies.


        6.   To any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority.


        7.   To any affiliate of any entity are to any person or other entity
directly or indirectly controlling, controlled by or under common control with
the first entity.


    (ii)        The various headings in this Agreement are for convenience of
reference only and in no way define, limit or describe the scope or intent of
any provisions or Sections of the Agreement or this Annex.


    (iii)        Unless the context requires otherwise, (A) words describing the
singular number include the plural and vice versa, (B) words denoting any gender
include all genders and (C) the words “include”, “includes” and “including” will
be deemed to be followed by the words “without limitation.”


    (iv)        It is your and the Group’s intention that this Agreement not be
construed more strictly with regard to you or the Group.


    (b)        Withholding. You and the Group will treat all payments to you
under this Agreement as compensation for services. Accordingly, the Group may
withhold from any payment any taxes that are required to be withheld under any
law, rule or regulation.


[Name] -7-



    (c)        Severability. If any provision of this Agreement is found by any
court of competent jurisdiction (or legally empowered agency) to be illegal,
invalid or unenforceable for any reason, then (i) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (ii) the remainder of this Agreement will
not be affected.


    (d)        No Set-off or Mitigation. Your and the Company’s respective
obligations under this Agreement will not be affected by any set-off,
counterclaim, recoupment or other right you or any member of the Group may have
against each other or anyone else. You do not need to seek other employment or
take any other action to mitigate any amounts owed to you under this Agreement,
and those amounts will not be reduced if you do obtain other employment.


    (e)        Notices. All notices, requests, demands and other communications
under this Agreement must be in writing and will be deemed given (i) on the
business day sent, when delivered by hand or facsimile transmission (with
confirmation) during normal business hours, (ii) on the business day after the
business day sent, if delivered by a nationally recognized overnight courier or
(iii) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this paragraph (e):


[Name] -8-



        If to you, to:

  [Name]
[Address]
[Address]


        If to the Company or any other member of the Group, to:

  Regions Financial Corporation
P.O. Box 10247
Birmingham, Alabama 35202
Attention: General Counsel
Facsimile: (205) 581-7629


        with a copy to:

  Sullivan & Cromwell
125 Broad Street
New York, New York 10004
Attention: Marc Trevino
Facsimile: 212-558-3588


    (f)        Consideration. This Agreement is in consideration of the mutual
covenants contained in it. You and the Company acknowledge the receipt and
sufficiency of the consideration to this Agreement and intend this Agreement to
be legally binding.


    (g)        Amendments and Waivers. Any provision of this Agreement may be
amended or waived but only if the amendment or waiver is in writing and signed,
in the case of an amendment, by you and the Company or, in the case of a waiver,
by the party that would have benefited from the provision waived. Except as this
Agreement otherwise provides, no failure or delay by you or the Group to
exercise any right or remedy under this Agreement will operate as a


[Name] -9-



waiver, and no partial exercise of any right or remedy will preclude any further
exercise.


    (h)        Third Party Beneficiaries. Subject to Section 6 of the Agreement,
this Agreement will be binding on, inure to the benefit of and be enforceable by
the parties and their respective heirs, personal representatives, successors and
assigns. This Agreement does not confer any rights, remedies, obligations or
liabilities to any entity or person other than you and the Company and your and
the Company’s permitted successors and assigns, although this Agreement will
inure to the benefit of the Group and Section 3(a) of this Annex will inure to
the benefit of the most recent persons named in a notice under that Section.


    (j)        No Golden Parachute Payments; Application to the Appropriate
Federal Banking Agency. If any Payment would otherwise be a golden parachute
payment within the meaning of Section 18(k) of the Federal Deposit Insurance
Act, the Payment will not be made unless permitted under applicable law. The
Company will use best efforts promptly to apply to the appropriate federal
banking agency for a determination that any golden parachute payment is
permissible. Any Payment that is determined permissible will be paid in
accordance with its terms or, if due before the date of determination, will be
paid within 30 days of determination together with interest at the applicable
federal rate (as defined in Section 1274(d) of the Code).
